381 F.2d 380
Cecil B. REYNOLDS, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, appellee.
No. 11261.
United States Court of Appeals Fourth Circuit.
Argued June 23, 1967.Decided July 26, 1967.

E. Griffith Dodson, Jr., Roanoke, Va.  (Dodson, Pence, coulter, Viar & Young, Roanoke, Va., on brief), for appellant.
William C. Breckinridge, Asst. U.S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, WINTER, Circuit Judge, and HUTCHESON, District Judge.
PER CURIAM:


1
For the reasons appearing in the opinion of the District Judge filed November 23, 1966, 271 F.Supp. 676, the judgment is affirmed.


2
Affirmed.